Clearview Farms LLC v Wowkowych (2018 NY Slip Op 04185)





Clearview Farms LLC v Wowkowych


2018 NY Slip Op 04185


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, TROUTMAN, AND WINSLOW, JJ.


659 CA 18-00187

[*1]CLEARVIEW FARMS LLC, PLAINTIFF-APPELLANT,
vJAYNE WOWKOWYCH, LINDSAY WOWKOWYCH AND BRADLEY BARGERSTOCK, DEFENDANTS-RESPONDENTS. 


ANDREW J. DICK, ROCHESTER, FOR PLAINTIFF-APPELLANT.
JAYNE WOWKOWYCH, DEFENDANT-RESPONDENT PRO SE.

	Appeal from an order of the Supreme Court, Monroe County (Debra A. Martin, A.J.), entered August 22, 2017. The order, among other things, granted summary judgment to defendants and dismissed the amended complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court